Citation Nr: 1140188	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  02-09 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral carpal tunnel syndrome. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a right foot disability.

3.  Entitlement to service connection for myositis, cervical spine. 

4.  Entitlement to service connection for myositis, lumbar spine. 

5.  Entitlement to service connection for peripheral neuropathy. 

6.  Entitlement to service connection for left ear hearing loss. 

7.  Entitlement to service connection for an acquired psychiatric disorder, claimed as major depression with psychotic features. 

8.  Whether the appellant has legal entitlement to pension benefits administered by the Department of Veterans Affairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from June 20, 1976, to September 8, 1976; from October 1, 1990, to September 26, 1991; and from June 4, 1995, to June 17, 1995.  She was ordered to active duty training on April 17, 1996 for 16 duty dates, plus allowable travel time.  The appellant served on ACDUTRA from February 5, 1996, to February 16, 1996; from June 23, 1996, to July 7, 1996; from August 5, 1996, to August 31, 1996; from September 1, 1996, to September 13, 1996; and from September 16, 1996, to September 30, 1996.  
It is unclear from the record whether the appellant has had any other additional periods of ACDUTRA service in the Army Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2002 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).  By means of that rating action, the RO held that new and material evidence had not been received to reopen a claim of entitlement to service connection for left ear hearing loss.  The RO also held that service connection was not warranted for bilateral carpal tunnel syndrome, cervical myositis, uterine myomata, lumbar myositis, a right foot disorder, sinusitis and major depression with psychotic features.  

In June 2007, the Board affirmed the denials of the uterine myomata and sinusitis claims.  That decision also held that new and material evidence had been received to reopen the claim of entitlement to service connection for left ear hearing loss.  At that time, the Board remanded the remaining issues for additional evidentiary and procedural development.  

Regarding the appellant's claims of service connection for bilateral carpal tunnel syndrome and a right foot disorder, the Board observed that a September 1997 rating decision had previously denied service connection for those disorders and the record was unclear as to why the RO did not consider whether these previously denied claims should be reopened.   Accordingly, the Board recharacterized the matters as whether new and material evidence had been submitted to reopen the previously denied claims of entitlement to service connection for bilateral carpal tunnel syndrome and a right foot disability. 

Additionally, the Board recharacterized the claim of entitlement to service connection for major depression with psychotic features as entitlement to service connection for an acquired psychiatric disorder.

The Board also noted that the September 1997 rating decision denied service connection for conditions involving the upper back, neck, and shoulders; however, because the record after September 1997 contained additional clinical evidence reflecting diagnoses of specific cervical spine disabilities not explicitly addressed in the September 1997 rating decision, the Board concluded that the claims pertaining to the appellant's cervical and lumbar spine were new claims, obviating the need for new and material evidence on those issues.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

It is noted that this matter was previously before the Board in June 2007.  At that time, a remand was ordered for the purpose of verifying the appellant's of ACDUTRA, issuance of proper VA notice, associate outstanding records with the claims file, afford the appellant VA audiologic and psychiatric examinations, and to readjudicate the matters under the proper authority.  Following review of the record, it is concluded that substantial compliance with all remand directives has not been achieved.  Specifically, the appellant's periods of ACDUTRA were never adequately verified.  Moreover, the appellant was not afforded the opportunity to present for VA examinations, nor were the matters readdressed under the proper authority.  It is noted that remand instructions of the Board are neither optional nor discretionary.  Indeed, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, additional procedural and evidentiary development is required.

With respect to the claim of service connection for left ear hearing loss, as noted in the June 2007 Board remand, a VA examination is warranted to determine whether any present left ear  hearing loss is the product of aggravation during a period of ACDUTRA service. 

Regarding the appellant's claim of service connection for an acquired psychiatric disorder, she contends that her current psychiatric disability is related to the sexual harassment she endured during service.  The claims folder contains records of an Army investigation of an April 1996 incident involving offensive gestures and comments made and display of a book or calendar of a sexual nature by a male master sergeant, during ACDUTRA, in the appellant's presence.   VA outpatient treatment records reflect multiple psychiatric diagnoses, including depression, anxiety, and PTSD due to military sexual trauma. Although the appellant was afforded a VA examination in December 1999, the examiner did not provide an opinion as to the etiology of the appellant's current psychiatric difficulties.  Accordingly, the appellant should be afforded the opportunity to present for an additional VA examination to determine what, if any, psychiatric disorder the appellant has and whether any such disorder diagnosed is at least as likely as not the result of the April 1996 incident. 

Finally, as to the appellant's claim for pension benefits, VA regulations, provide that active service includes any period of active duty for training ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty.  38 C.F.R. § 3.6(a).  In this case, the claims file contains evidence of active duty for training for over a 90 day period.  Thus, although the claims file indicates that the appellant did not have any full-time active duty, the appellant's active duty for training can potentially provide a basis for service connection, if a claimed disorder is found to be attributable to this service (thus causing the ACDUTRA to be categorized as "active service.")  The adjudication of this matter is affected by the outcome of the appeal for compensation benefits.  Thus, the Board finds that the pension claim is inextricably intertwined with the remanded compensation claim, and thus, adjudication of the pension claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Verify the exact dates of the appellant's ACDUTRA service.  Ensure that written verification is associated with the claims file.  If additional research requests do not yield the requested information, and it is determined that additional efforts would be futile, then a memorandum of unavailability should be drafted and added to the claims file.  Such negative search result must be communicated to the appellant.

2.  Schedule the appellant for a VA examination to determine whether her left ear hearing loss underwent chronic aggravation beyond a normal progress of the disease during a period of ACDUTRA service. 
Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly service treatment records, and following this review and the examination offer comment as to whether the appellant's left ear hearing loss, that pre-existed her period of service, was at least as likely as not aggravated beyond the normal progression of that disease during service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the appellant for a VA examination to determine the nature and etiology of any psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and assertions.  

The examiner should identify all current a psychiatric disorders.  For each diagnosis identified, the examiner should state when the disorder first manifested.  He or she should also indicate whether it is at least as likely as not that the current disorder is related to the appellant's military service, including the documented April 1996 incidence of sexual harassment.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

If any opinion cannot be given without resorting to conjecture or speculation, then the examiner should explicitly so state, and explain why an etiology opinion as requested above cannot be given. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the appellant and her representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


